Citation Nr: 1228994	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  12-12 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for skin cancer, to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to April 1959 and from May 1959 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for skin cancer, to include as a result of exposure to ionizing radiation.  

As an initial matter, the Board notes that it has been shown that the Veteran's service personnel records for both of his periods of active service are mostly unavailable, as a June 2011 response from the National Personnel Records Center (NPRC) indicated that the records had been lost in a fire.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran contends that he developed skin cancer as a result of exposure to ionizing radiation during his military service when he participated in Operation REDWING.  He reported that he was an aircraft mechanic that was part of the 4925th Test Group (Atomic) at Kirkland Air Force Base in New Mexico and that 
he helped install missiles and clean the aircraft after the tests.  In support of his claim, the Veteran submitted a copy of the order that assigned him to Operation REDWING, effective July 21, 1955.  He also submitted a copy of the special order indicating that he was awarded the Good Conduct Medal for the period from December 6, 1954 to December 5, 1957.  

Post-service VA and private medical records dated from March 2005 to January 2012 reflect that the Veteran received intermittent treatment for various skin disabilities, including the removal of squamous cell carcinoma and basal cell carcinoma.  

A July 2011 memorandum from the Chief of Contingency Radiation Operations of the Air Force Medical Support Agency indicated that the United States Air Force Master Radiation Exposure Registry (MRER) had been searched for the Veteran and that there had been no external or internal radiation exposure data found for him.  The Chief stated that the MRER was the single repository for occupational radiation exposure monitoring for all Air Force personnel, but that there were cases where early records were not forwarded for inclusion in the central repository.  He also reported that no information had been provided regarding the nature of the Veteran's exposure, and that if the Veteran believed his radiation exposure was due to fallout from U.S. atmospheric nuclear tests, VA should contact the Defense Threat Reduction Agency (DTRA).   

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346   (1999).  

To consider the Veteran's service connection claim based on exposure to ionizing radiation, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease (defined as a disease that may be induced by ionizing radiation); and (3) such disease first became manifest within a period specified by the regulations.  38 C.F.R. § 3.311(b) (2011).  If any of the foregoing three requirements has not been met, then service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  

In the current case, skin cancer is an enumerated radiogenic disease under 38 C.F.R. § 3.311(b)(2).  The Veteran's skin cancer also first became manifest within the period specified by the regulations, namely, 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).  However, it is unclear whether the Veteran was exposed to ionizing radiation in service.  Although the July 2011 memorandum from the Chief of Contingency Radiation Operations of the Air Force Medical Support Agency revealed that a search of the MRER was negative for evidence of any external or internal radiation exposure data pertaining to the Veteran, the Chief also asserted that VA should contact the DTRA if the Veteran believed his radiation exposure was due to fallout from U.S. atmospheric nuclear tests.  

The Veteran is indeed alleging that he was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons in Operation REDWING.  The regulations provide that the operational period for Operation REDWING was from May 5, 1956 through August 6, 1956.  38 C.F.R. § 3.309 (d)(3)(v) (2011).  It is unclear whether the Veteran's unit, the 4925th Test Group (Atomic), was present during the operational period of Operation REDWING.  The Veteran's submitted documentation merely establishes that he was assigned to Operation REDWING, effective July 21, 1955, but does not indicate the length of period of his assignment.  On remand, an attempt to verify the presence of the Veteran's unit during the operational period of Operation REDWING should be made.  

If it can be ascertained that the Veteran's unit was present during the operational period of Operation REDWING, and he was therefore exposed to ionizing radiation, then an assessment should be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  In obtaining such dose information, a request should be made for any available records concerning the Veteran's exposure to radiation in service.  38 C.F.R. § 3.311(a)(2)(iii).  All such records will then be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  The claim should then be forwarded to the Under Secretary for Benefits, in accordance with 38 C.F.R. § 3.311(c).   

The Board also notes that after the most recent supplemental statement of the case in June 2012, new evidence in the form of private medical records dated from January 2012 to May 2012 was received pertaining to the Veteran's claim.  No waiver of RO consideration was submitted for these medical records, and the claim has not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will also remand this claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2011). 

Relevant ongoing medical records should also be obtained, to include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his skin cancer.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since November 2010 from the VA Medical Center in Mountain Home, Tennessee.
 
2.  Ask the Veteran to verify his unit information for his period of participation in Operation REDWING.  Then, attempt to verify with the NPRC, or any other appropriate agency, whether the Veteran's unit was present at Kirkland Air Force Base in New Mexico during May 5, 1956 through August 6, 1956 in support of Operation REDWING.  

3.  If the Veteran's unit is verified to have been present during the operational period of Operation REDWING, then the RO/AMC should develop the claim in accordance with the provisions of 38 C.F.R. § 3.311.  This includes seeking dose information from official sources, obtaining a dose estimate from the Under Secretary for Health, and referring the claim to the VA's Under Secretary for Benefits for appropriate consideration.  

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of the January 2012 to May 2012 private medical records.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



